                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

TRISHA M. MAY,                                  )
                                                )
               Plaintiff,                       )
                                                )
      vs.                                       )            No. 2:17-CV-00061-AGF
                                                )
NANCY BERRYHILL, Deputy Commissioner )
for Operations, Social Security Administration, )
                                                )
               Defendant.                       )


                             MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s application for attorney’s fees under

the Equal Access to Justice Act, 28 U.S.C. ' 2412(d). ECF No. 27. Plaintiff is the

prevailing party in this action challenging the decision of Defendant that Plaintiff is not

disabled, as defined by the Social Security Act, and was thus not entitled to Disability

Insurance Benefits or Supplemental Security Income. Plaintiff seeks $2,284.76 in fees,

and Plaintiff has submitted documentation supporting the requested amount of fees, as well

as an assignment of fees executed by Plaintiff.

       Defendant responds that she does not object to the award of fees in the amount

sought, but notes that Astrue v. Ratliff, 560 U.S. 586 (2010), mandates that the fees are to

be paid directly to Plaintiff.

       The Court’s review of the record indicates that the amount of fees sought is

reasonable and properly supported. As Defendant asserts, Astrue v. Ratliff, 560 U.S. 586

(2010), requires that the fees be paid directly to Plaintiff, even in light of the assignment
signed by Plaintiff.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s application for attorney’s fees is

GRANTED in the amount of $2,284.76, payable directly to Plaintiff. ECF No. 27.


                                             _______________________________
                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE

Dated this 26th day of November, 2018




                                         2
